307 S.W.3d 189 (2010)
Dina TOTH, Appellant,
v.
Joseph TOTH, Sr., Respondent.
No. ED 93520.
Missouri Court of Appeals, Eastern District, Division One.
March 23, 2010.
Ryan Cox, St. Charles, MO, for appellant.
Sharon Cody, St. Charles, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Dina Toth appeals from the trial court's grant of Joseph ("Joe") Toth's motion for summary judgment on her second amended petition for damages.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).